IN THE SUPREME COURT OF THE STATE OF DELAWARE

    LEROY SHELLEY,                                 §
                                                   § No. 415, 2018
         Defendant,                                §
         Appellant,                                § Court Below—Superior Court
                                                   § of the State of Delaware
         v.                                        §
                                                   § Cr. ID No. N9804001318
    STATE OF DELAWARE,                             §
                                                   §
         Plaintiff,                                §
         Appellee.                                 §

                              Submitted: November 16, 2018
                              Decided:   December 3, 2018

                                            ORDER

       On August 10, 2018, the appellant, Leroy Shelley, filed a notice of appeal

from the Superior Court’s denial of his motion to recuse. A notice to show cause

should have been issued directing Shelley to show cause why this appeal should not

be dismissed because of this Court’s lack of jurisdiction under Article IV, § 11(1)(b)

of the Delaware Constitution to hear an interlocutory appeal in a criminal case. 1 On

November 1, 2018, the Senior Court Clerk issued a notice directing Shelley to show

cause why this appeal should not be dismissed for his failure to file an opening brief

on or before October 11, 2018 as he was previously directed to do. Shelley failed to




1
 Del. Const. art. IV, § 11(1)(b). See also Gottlieb v. State, 697 A.2d 400, 401 (Del. 1997) (holding
Supreme Court lacks jurisdiction to review interlocutory order in criminal case).
respond to the notice to show cause within the required the ten-day period, making

dismissal deemed to be unopposed.

       The Court concludes that this appeal should be dismissed under Supreme

Court Rule 29(c). The notice of appeal, on its face, manifestly fails to invoke the

jurisdiction of this Court. We further find that giving notice of the defect “would

serve no meaningful purpose and that any response would be of no avail.” 2

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(c), that this appeal is DISMISSED.

                                              BY THE COURT:

                                              /s/ Gary F. Traynor
                                                    Justice




2
  Supr. Ct. R. 29(c) (providing for dismissal sua sponte if the appeal “manifestly fails on its face
to invoke the jurisdiction of the Court and where the Court concludes, in the exercise of its
discretion, that the giving of notice would serve no meaningful purpose and that any response
would be of no avail.”).

                                                 2